Citation Nr: 1121789	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  He died on November [redacted], 2006.  The appellant is his purported surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the appellant's status as the Veteran's "surviving spouse" for the purpose of her claim for service connection for the cause of the Veteran's death.

In that regard, status as a "surviving spouse" is a threshold requirement for, among other things, benefits premised upon service connection for the cause of the Veteran's death.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2010) who was the spouse of the Veteran at the time of the Veteran's death, and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse, and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2010).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  See 38 C.F.R. § 3.54 (2010).

In the case at hand, the appellant is listed as the Veteran's surviving spouse on his Certificate of Death.  While at the time of the filing of her claim in February 2007, the appellant once again indicated that she was the Veteran's "surviving spouse," she additionally freely admitted that she had not lived continuously with the Veteran from the date of her marriage to him until the date of his death, but, rather, that they were "living apart."  Significantly, a review of the claims folder would appear to indicate that the Veteran and the appellant may have been "separated" as early as May 2005, more than a year prior to his death on November [redacted], 2006.  Moreover, during the course of a hearing before the undersigned Veterans Law Judge in January 2011, the appellant once again indicated that, at the time of the Veteran's death, she and the Veteran were "separated."  See Transcript, p.10.

The appellant argues that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death, and that she is therefore entitled to benefits premised on service connection for the cause of the Veteran's death.  However, the issue of her status as the Veteran's "surviving spouse" is a threshold question which is "inextricably intertwined" with the issue of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Under the circumstances, the issue of the appellant's standing as the Veteran's "surviving spouse" must be adjudicated prior to any final adjudication of the issue of entitlement to service connection for the cause of the Veteran's death.  The issue of entitlement to service connection for the cause of the Veteran's death will be held in abeyance pending completion of the development described below.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should specifically adjudicate the issue of the appellant's status as the Veteran's "surviving spouse" for the purpose of her claim for service connection for the cause of the Veteran's death.  Should the appellant's status as the Veteran's "surviving spouse" be denied, the appellant should be advised of her appellate rights with regard to that determination and that issue should be returned to the Board only if the claimant thereafter perfects an appeal.

2.  Thereafter, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC should include notice of all relevant action taken on the issue of the appellant's eligibility as the Veteran's surviving spouse.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2005).



